Citation Nr: 1127895	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder claimed as actinic keratosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to January 1970 and November 1983 to February 2000.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for actinic keratosis.  

In July 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Per a July 2010 report of contact, the Veteran has raised a claim of service connection for prostate cancer.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had sun exposure during his first period of active duty from March 1966 to January 1970, but did not experience symptoms of a skin disorder during this period of active duty.  

2.  A skin disorder was not noted at the Veteran's entrance into his second period of active duty service in November 1983, and he did not experience chronic symptoms during this service from November 1983 to February 2000.  

3.  The weight of the more probative evidence demonstrates that a currently diagnosed skin disorder, currently manifested by actinic keratosis with no new lesions, but with residual post treatment hyperemia, and a reported history of skin cancer removal left forearm with residual hypopigmentation, no residual cancer, is not related to any period of the Veteran's active duty service. 





CONCLUSION OF LAW

The weight of the evidence is against a finding that a skin disorder, presently manifested by actinic keratosis with no new lesions, but with residual post treatment hyperemia, and a reported history of skin cancer removal left forearm with residual hypopigmentation, no residual cancer, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, an October 2007 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although a notice letter fully meeting the VCAA's notice requirements was not provided to the Veteran before the rating decision on appeal, the claim was fully developed and then readjudicated most recently in a May 2011 supplemental statement of the case (SSOC), which was issued after all required notice was provided.    Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements in addition to the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any pertinent outstanding evidence that should be obtained with respect to the Veteran's claim.  

The Board recognizes that a November 2010 VA examination indicates that there are additional VA and private treatment records available.  These VA and private records are not presently associated with the claims file.  According to the VA examination report, the outstanding records pertain to the Veteran's treatment for his ongoing skin disorder, including removal of a cancerous lesion in 2008.  The Board finds that remand is not necessary to attempt to obtain the records.  First, the nature and extent of the Veteran's present condition is not in dispute.  Moreover, the Veteran himself has not identified these treatment records as pertinent to his claim.  To the contrary, he submitted a statement in May 2011 indicating that he had no additional evidence regarding his appeal, and he wished his appeal to immediately proceed to the Board for review.  He did not provide authorization to obtain any further records on his behalf.  Accordingly, the Board finds that remand is not necessary to attempt to obtain the outstanding VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in November 2010 to determine whether his claimed skin condition is due to active service.  The Board finds that the VA examination is adequate because, as discussed in more detail below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed skin condition in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Specifically, the Board directed the AMC/RO to obtain the Veteran's service personnel records, which was accomplished in September 2010.  The Board also instructed the AMC/RO to afford the Veteran a VA skin examination with a physician in order to determine the nature of his skin disorder and to opine on whether it is related to service.  As indicated, an adequate VA examination was performed in November 2010.  Finally, the Board directed the AMC/RO to furnish a SSOC readjudicating the claim.  This was accomplished in May 2011.  

For these reasons, the Board finds that there was substantial compliance with the July 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a skin disorder claimed as actinic keratosis.  

As an initial matter, the Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Furthermore, if a claim is submitted that does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the Veteran has identified his claim as encompassing actinic keratosis.  However, in his June 2005 notice of disagreement (NOD) he characterized his claim more generally as encompassing a "skin disease."  In light of these considerations, the Board finds that the scope of the Veteran's present claim is not limited to a claim of service connection for actinic keratosis alone, but also encompasses a claim of service connection for any skin disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Also, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the preponderance of the more probative evidence of record weighs against the claim, for the following reasons.  

In this case, the Veteran does not contend that his skin condition actually manifested during either period of his active service.  Rather, his main contention, as he wrote in his February 2005 claim, is that he now has actinic keratosis on the face, head, ears, arms, and neck, which he feels was caused by the high temperatures, humidity, and sun exposure during his first period of active duty service when he was stationed in Thailand from July 1967 to July 1968.  He wrote that he could not avoid sun exposure during that time.  He was then exposed to similar conditions in Hawaii from July 1968 to January 1970.  He also had a temporary duty assignment (TDY) to Vietnam, which had a similar climate.  

The Veteran's service records confirm that he served in Thailand from July 1967 to July 1968, as an Officers Assignment Clerk.  His records also show service in Hawaii.  His service treatment records (STRs) for his first period of active duty, from March 1966 to January 1970, show no indication of a skin condition.  He was treated in October 1968 for a paronychial infection about the toe on left foot, localized, but at his December 1969 separation examination, clinical evaluation of the skin was normal, and there were no identifying body marks, scars, tattoos.  

Thus, the evidence is consistent with the Veteran's assertions that he had some sun exposure during his first period of active duty.  He has not indicated that he had prolonged or intense sun exposure thereafter, including during his second period of active duty.  In fact, he wrote in a May 2001 testimonial statement (associated with an unrelated claim) that he worked in an office environment for 20-plus years during his military career.  

The STRs related to the Veteran's second period of active service, from November 1983 to February 2000, show normal skin findings at service entrance.  Accordingly, the Veteran is presumed to have been sound upon entry to his second period of active duty.  See  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  He does not contend, and there is no evidence to show, that a skin disorder preexisted his entrance onto active duty service in November 1983.  Thus, the Board finds that there is not clear and unmistakable evidence that such disability existed prior to his second period of active service.  Accordingly, the presumption of sound condition has not been rebutted, and service connection is not warranted on the basis of aggravation.  See Wagner, 370 F.3d at 1096.  

Moreover, his STRs associated with his second period of active duty show no indication of a claimed skin disorder, including at a November 1999 physical examination.  (A November 1995 physical examination refers to a 2 cm scar, right little finger.)  The Veteran consistently denied skin problems in reports of medical history accompanying his physical examinations. 

Hence, the remaining question for consideration is whether the Veteran has a current skin disorder caused by the sun exposure during his first period of active service.  See Wagner, 370 F.3d at 1094; Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

On this issue, the post-service medical evidence shows a diagnosis of atypical dermatitis in December 2000, which is within one year of the Veteran's service discharge.  Presumptive service connection is not warranted, however, as atypical dermatitis is not a chronic disease listed in 38 C.F.R. § 3.309(a) for which service connection is available on a presumptive basis.  See 38 C.F.R. § 3.307.  Likewise, to the extent the Veteran has been treated for skin cancer, the evidence is not in dispute in establishing that such disorder was not diagnosed within one year of separation from either period of his active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board notes the Veteran's April 2005 assertions that he first noticed blotches on his nose, face, and head upon returning to the continental United States after his overseas service during his first period of active duty.  He explained that he did not seek treatment at that time, because he was not aware of the results of sun over-exposure.  He still had blotches to the present.  

The Board finds that this April 2005 testimonial lay statement does not enable a grant of service connection on the basis of continuity, as it is not found to be  credible.  See 38 C.F.R. § 3.303(b).  First, it directly conflicts with all the remaining evidence of record, including an August 2001 treatment report showing complaints of symptoms for only one year.  Furthermore, the April 2005 testimonial statement directly contradicts all of the Veteran's remaining statements, including in February 2005 and June 2005, where he wrote that he was not aware of the skin disorder until later in life, after his final separation from service.  The Board finds that his latter statements are more credible evidence because they are consistent with each other, congruent with the remaining evidence, and more coherent with the nature of his claim.  See Dalton, 21 Vet. App. at 36; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Indeed, if his skin symptomatology arose in the early 1970s, it was not detected at his enlistment examination for his second period of active duty in 1983.  Moreover, the Veteran denied skin problems in reports of medical history associated with his second tour of duty, which again suggests that he did develop chronic blotches in the early 1970s as he alleges in the April 2005 statement.
Thus, the Board finds that the Veteran's April 2005 testimonial statement has no probative value insofar as it is not found to be credible.  

The remaining post-service evidence includes medical records showing treatment at VA in February 2001, where the Veteran complained of history of fungal dermatitis.  Physical examination showed a small area of dermatitis with central clearing, which looked fungal-like on the left shoulder.  At that time, the Veteran reported that the rash had improved.  He was prescribed medication.  

The Veteran then sought private (non-VA) treatment, where he complained in August 2001 of rash on his shoulders, neck, and buttocks, more prominent in summer when sweating, present for one year.  The assessment was probably tinea, and actinic keratosis on the scalp.  He then underwent follow-up treatment regularly at six month intervals.  In May 2003, he was diagnosed with seborrheic dermatitis in addition to actinic keratosis. 

In connection with his present claim, the Veteran underwent a VA examination in June 2006.  The VA examiner accurately recorded the pertinent medical history, including the Veteran's report of serving in the hot and humid conditions of Thailand during service, with daily sun exposure.  The Veteran also informed the VA examiner that he had been exposed to similar environmental conditions during subsequent service in Hawaii, and while on TDY to Vietnam.  He further reported that he sought treatment in February 2001, where he was diagnosed with actinic keratosis.  The VA examiner found that the claims file did not show actinic keratosis diagnosed or treated during service.  

The June 2006 VA examiner then performed a thorough clinical evaluation, which included documentation of the Veteran's current skin symptoms.  Based on the examination results, the Veteran was diagnosed with actinic keratosis at the scalp, face, right forearm, and left forearm.  The VA examiner noted that actinic keratosis is caused by sun exposure and is considered premalignant.  The VA examiner, however, determined that he could not speculate whether the Veteran's actinic keratosis was caused from sun exposure either prior to, during, or after his active service.  

On review, the Board finds that the June 2006 VA examination is not probative evidence with regard to the likely etiology of the Veteran's claimed skin disorder.  The VA examiner accurately and thoroughly reviewed the history of the case, but did not offer an opinion addressing the material issue in the appeal.  Rather, he declined to speculate on the issue, and he provided no rationale supporting his decision.  Thus, the June 2006 VA examination is neither positive nor negative evidence on this issue.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

In light of the June 2006 VA examination, the Veteran was afforded a second VA examination, which he underwent in November 2010.  

Upon review, the Board finds that the November 2010 VA examination is the most probative evidence of record addressing whether the Veteran currently has a skin disorder caused by his sun exposure during his first period of active service, for the following reasons.  

First, the November 2010 VA examiner was accurately informed of the pertinent history of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Initially, the VA examiner wrote that she found no documentation showing evaluation or treatment for actinic keratosis in the available evidence.  Although such evidence was of record, the Board finds that this does not diminish the probative value of the November 2010 VA examination, as the VA examiner reviewed the June 2006 examination report, which accurately documented the relevant history.  The November 2010 VA examiner also reviewed more recent VA treatment records and the Veteran's current complaints, including treatment for cancerous skin lesions two years prior.  Furthermore, the November 2010 VA examiner took notice of the Veteran's contention that his actinic keratosis is due to 2.5 years of sun exposure during service.  In this regard, the Veteran reported that he was age 20 to 22 years at the time of the sun exposure and had a "GI haircut."  He informed the VA examiner that he had approximately 1.5 hours of sun exposure per day in Thailand, and 1 hour per day in Hawaii.  Also, he had 3 hours per day of sun exposure prior to his active service.  The Veteran described his present occupation as teacher with sun exposure when cutting the grass.  Finally, the VA examiner performed a thorough clinical evaluation.  In doing so, the VA examiner found no present symptoms, but the VA examiner reviewed photographs showing the condition.  In light of this background, the Board finds that the November 2010 VA examiner was fully and thoroughly informed of the pertinent history of the Veteran's case, which strengthens the probative value of the VA examiner's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Also heightening the probative value of the November 2010 VA examination, the examiner provided a clear diagnosis and opinion with supporting rationale.  See id.  In particular, the VA examiner diagnosed a history of actinic keratosis with no new lesions, but with residual post treatment hyperemia, and a reported history of skin cancer removal left forearm with residual hypopigmentation, no residual cancer.  With regard to the etiology of the disorder, the VA examiner opined that it is less likely as not (less than a 50/50 probability) caused by or a result of the Veteran's overseas service.  In support of this opinion, the VA examiner included excerpts from a medical article, as follows: 

An actinic keratosis may follow 1 of 3 paths; it may regress, it may persist unchanged, or it may progress to invasive squamous cell carcinoma. . . . Overall, actinic keratoses can be safely and effectively eradicated, and, therefore, therapy is warranted. . . . Actinic keratoses arise on fair-skinned people in areas of long-term sun exposure, such as the face, ears, bald scalp, forearms, and backs of the hands.  However, they may occur on any area that is REPEATEDLY EXPOSED to the sun, such as the back, the chest, and the legs.  Long-term UV light exposure is implicated as the cause from both epidemiologic observations and molecular analysis of tumor cells.  Actinic keratosis frequency correlates with CUMULATIVE UV exposure.  Therefore, the frequency of actinic keratosis INCREASES WITH each decade of LIFE, is greater in residents of sunny countries closer to the equator, and is greater in persons with outdoor occupations. . . . Development of actinic keratoses may occur as early as the third or fourth decade of life in patients who live in areas of high solar radiation, are fair-skinned, and do not use sunscreen for photoprotection. . . . Actinic keratosis occurs primarily in whites, the frequency of which correlates with cumulative UV exposure.  Therefore, frequency increases with age, proximity to the equator, and outdoor occupation.  Actinic keratoses are seen more in men than in women and have also been correlated with a high-fat diet. . . .  One of the most important determinants of actinic keratosis risk is age, particularly when evaluated with other strong predictors, including cumulative sun exposure, place of birth, occupation, and skin type.  Actinic keratoses can occur in patients aged 20-30 years, but they are more common in patients aged 50 years and older. . . .  Actinic keratoses are induced by UV light. . . . Sensitivity to UV light is inherited; actinic keratoses occur more frequently in fair, redheaded, or blonde patients who burn frequently and tan poorly.  Increased sun exposure and higher-intensity exposure increase the chance of actinic keratosis development.

(Emphasis was added by the VA examiner.)  The VA examiner then cited the Veteran's report that he only used sun screen if in sun for prolonged periods.  The VA examiner also found significant that the Veteran's military occupational specialty (MOS) during service involved an occupation that is not typically associated with prolonged outdoor activity.  

In light of this clear opinion with adequate supporting rationale, which was based on an accurate review of the pertinent factual background, the Board finds that the November 2010 VA examiner's unfavorable opinion is the most probative evidence of record addressing the likely etiology of the Veteran's current skin disorder.  The Board finds significant that the VA examiner considered all favorable evidence of record, including the Veteran's own contentions.  This shows that the VA examiner gave careful consideration to the question, but nonetheless reached an unfavorable conclusion.  

Otherwise, the Veteran himself wrote in June 2005 that his type of skin disorder did not appear until later in life even, though the contributing conditions happen many years prior.  Although competent evidence of his symptoms, the Veteran's statement is not competent evidence linking a current skin disorder to his earlier sun exposure during service.  That issue concerns a complex medical question involving an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  Therefore, the Veteran's own opinion on this question lacks probative value.  See Jandreau, 492 F.3d 1372, 1377 (Fed.Cir. 2007).

As a final matter, the Board notes the Veteran's assertions that he had TDY to Vietnam during his first period of active duty, which raises the issue of whether service connection is warranted on a presumptive basis due to Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's official service department records do not document TDY to Vietnam.  Even assuming the credibility of his assertions, he has not been diagnosed with a skin disorder presumed to be caused by Agent Orange exposure, such as chloracne or other acneform disease consistent with chloracne or other skin condition.  See 38 C.F.R. § 3.309.  Accordingly, service connection is not warranted on this basis.  38 C.F.R. § 3.307.  

In light of the foregoing, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a skin condition, including actinic keratosis.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a skin disorder, presently manifested by actinic keratosis with no new lesions, but with residual post treatment hyperemia, and a reported history of skin cancer removal left forearm with residual hypopigmentation, no residual cancer, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


